The plaintiff offered in evidence the record of the cause between himself and Flora Martin in the county court, whereby it appeared that the defendant was the attorney of Flora, and that a judgment of nonsuit was entered because there was no appearance on behalf of the plaintiff. The judgment as the same was set forth in the record was regularly entered by the court during the term. The plaintiff offered to prove that in fact the judgment was not entered by the court, but that the entry thereof was made by the present defendant in the records *Page 200 
of the county court after the adjournment of the court, at the clerk's office, when the rules were taken by the attorneys. The defendant objected to the admission of this testimony, because the county court is the exclusive judge of the correctness of its own records, and is alone conversant of its rules of practice in signing judgments of nonsuit, and taking other rules which are of course and which are usually entered at the clerk's office.
The presiding judge, acquiescing in the correctness of this reasoning, rejected the evidence. In submission to this opinion, the plaintiff suffered a nonsuit, which the judge refusing to set aside, he appealed.
I concur with the judge who tried this cause in the court below, and for the reasons given by him.
The records of a court, by which I understand the memorial of the proceedings of a court of record upon a matter within its jurisdiction, when offered in evidence, either in the (315)  same or any other court, cannot be impugned by counter evidence. The only question of fact to be examined intodehors itself, if any, is, Is the thing offered as a record a memorial of the judicial proceedings of the court as recognized by the court itself? If it is, there is an end to further inquiry as to the facts it affirms; it is taken as verity itself. But this does not impeach the power of the court, upon proper proceedings instituted for that purpose, to examine into and ascertain how that which appears regularly upon their memorial came there; and if found to have been improperly placed there, to expunge it from their proceedings. This power, however, is confined to the court of which it purports to be a record. No other court possesses it (unless acting in an appellate capacity); not even the supreme over the most inferior court. Slocumbv. Anderson, 4 N.C. 466; Jones v. Zollicoffer, 9 N.C. 492;Austin v. Rodman, 8 N.C. 71; Tisdale v. Gandy, ib., 282.
PER CURIAM. Judgment affirmed.
Approved: S. v. Reed, 18 N.C. 377; Galloway v. McKeithan,  27 N.C. 12;Forbes v. Wiggins, 112 N.C. 125. *Page 201